Citation Nr: 0943512	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  08-25 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a left elbow 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1953 to 
October 1955.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2007 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  Jurisdiction over the 
claims folder is currently held by the RO in Reno, Nevada. 

In March 2009 the Veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).  

In January 2008, the Veteran was examined by an orthopedist 
at the Reno VA Medical Center (VAMC) as a follow-up to a left 
knee injury in November 2007.  The VA physician diagnosed 
traumatic arthritis of the left knee and a slightly displaced 
medial epicondylar of the left elbow.  He opined that these 
current disabilities were the result of injuries sustained by 
the Veteran during service in July 1954.  The Veteran has 
also undergone treatment for gouty arthritis of the left knee 
and left elbow at the VAMC since December 2000.

The VA doctor's January 2008 opinion is competent evidence of 
an association between the Veteran's current left knee and 
left elbow disabilities and active duty service.  While a VA 
examination was provided in March 2007 in response to the 
Veteran's claims, no medical opinion regarding the etiology 
of the claimed disabilities was provided.  When VA undertakes 
the effort to provide an examination, it must provide an 
adequate one.  The Secretary's duty to assist a claimant in 
obtaining evidence necessary to substantiate the claim, under 
38 U.S.C.A. § 5103A includes providing an examination that is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, upon remand, the Veteran should be provided a new 
VA examination to include a medical opinion addressing the 
etiology of any diagnosed left knee and elbow disabilities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of any current left knee and 
left elbow disabilities.  

The claims folder must be made available 
to and reviewed by the examiner.  The 
examination report should reflect that 
the claims folder was reviewed.

After examining the Veteran and reviewing 
the claims folder, the examiner should 
proffer an opinion as to whether it is at 
least as likely as not (a 50 percent or 
better probability) that any current left 
knee and left elbow disabilities, had 
their onset in service or are otherwise 
the result of a disease or injury in 
service, including the Veteran's reported 
July 1954 injury.  

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms in service, and that the 
Veteran's reports must be considered.  

The rationale for any opinions should 
also be provided.  

2.  Following completion of all indicated 
development, the RO should readjudicate 
the claims in light of all the evidence 
of record.  If any benefit sought remains 
denied, a Supplemental Statement of the 
Case should be issued.  The Veteran and 
his representative should be afforded a 
reasonable opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
N.R. Robin
Veterans Law Judge
 Board of Veterans' Appeals

